In a separation action, judgment modified on the law by striking therefrom the sixth ordering paragraph relating to payment of a counsel fee. As so modified, the judgment is unanimously affirmed, without costs. The allowance for counsel fee was improperly incorporated in the judgment because it is remuneration for past services. (Beadleston v. Beadleston, 103 N. Y. 402; Stevens v. Stevens, 214 App. Div. 785; Fisher v. Fisher, 223 App. Div. 19.) Present — Nolan, P. J., Carswell, Johnston,'Adel and Sneed, JJ.